Citation Nr: 0012804	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-15 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a hiatal hernia with 
gastroesophageal reflux, claimed as secondary to a service-
connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1997 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas.

The Board notes that, in addition to the issue set forth 
above, there were also several other issues which were 
perfected for appeal.  However, during the hearing held in 
February 1999, the veteran withdrew the other issues.  This 
was confirmed by the veteran's representative in a written 
statement dated in May 1999.


FINDING OF FACT

The veteran has not presented any competent evidence linking 
his current hiatal hernia with gastroesophageal reflux to 
service or to a service-connected disability.


CONCLUSION OF LAW

The claim for service connection for a hiatal hernia with 
gastroesophageal reflux is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a peptic ulcer is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for anxiety neurosis, rated as 50 percent 
disabling; and a gunshot wound scar of the left (non-
dominant) shoulder, rated as noncompensably disabling.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records show that his service-
connected psychiatric disorder was manifested by extreme 
nervousness, tachycardia, and "gastric nervous symptoms" 
while on the front line.  However, the records do not contain 
any references to hiatal hernia with gastroesophageal reflux.  
There is also no evidence of a peptic ulcer being manifest 
within one year after separation from service.  

Although a VA hospitalization record dated in December 1954 
shows that the veteran was treated for a psychophysiological 
gastrointestinal reaction manifested by a peptic ulcer 
syndrome with no ulcer crater defined on an upper GI series, 
the Board notes that the disorder was treated and improved.  
The veteran has not been diagnosed as having that disorder 
since that time.  

Current medical treatment records that show that the veteran 
has a hiatal hernia with gastroesophageal reflux, but the 
records do not contain any indication that the symptoms are 
related to the veteran's service-connected anxiety disorder.  
On the contrary, the report of a general medical examination 
conducted by the VA in June 1997 shows that the examiner 
concluded that the veteran's current gastric complaints were 
not due to the neurosis for which the veteran was service-
connected.

During the hearing held in February 1999, the veteran 
testified that he believed that his current hiatal hernia 
with gastroesophageal reflux was related to his service-
connected anxiety disorder.  He stated that many years ago 
his treating physicians told him that his stomach problems 
were caused by the anxiety disorder.  

The veteran's own opinion that his hiatal hernia with 
gastroesophageal reflux is related to service is not enough 
to support the claim.  Lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  See also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (a veteran does not meet his burden of presenting 
evidence of a well-grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer medical 
opinions).  A veteran is competent to testify as to the 
symptoms that he experienced, but he is not competent to 
render a medical opinion regarding the significance of those 
symptoms.  See McIntosh v. Brown, 4 Vet. App. 553, 560 
(1993).

Although the veteran has reported that his doctors had told 
him that his hiatal hernia with gastroesophageal reflux was 
caused by his service-connected anxiety disorder, those 
statements by the veteran are not sufficient to render the 
claim well-grounded.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

In summary, the post-service medical evidence which is of 
record does not contain any medical opinion which supports 
the contention that the veteran's current hiatal hernia with 
gastroesophageal reflux is related to service or to a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for a hiatal 
hernia with gastroesophageal reflux is not well-grounded.  
Because the claim is not well-grounded, there is no further 
duty on the part of the VA to develop evidence with respect 
to the claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).



ORDER

Service connection for a hiatal hernia with gastroesophageal 
reflux is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

